Citation Nr: 1706557	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  12-32 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining 18 years of age for the purpose of entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to April 1973.  He died in September 2010.  The Appellant is his daughter.  She seeks entitlement to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining 18 years of age for the purpose of entitlement to VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

To establish entitlement to VA benefits on the basis of being a helpless child, a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining 18 years of age.  38 C.F.R. § 3.356 (2016).

Here, the record includes several documents that show the Appellant began to manifest psychiatric symptomatology in the late 1960s and early 1970s, when she was in her twenties.  The Appellant claims she experienced symptoms much earlier than the period of documented treatment.  In April 2012, VA received an opinion from a private psychiatrist, D.E.W., M.D., who treated the Appellant during the 1970s.  D.E.W., M.D., indicated the Appellant was disabled due to mental health issues before she reached the age of 18; however, he conceded he had not had the opportunity to examiner the Appellant in several years and could not comment on her current level of functioning.  As such, his opinion is insufficient to grant the Appellant's claim because it does not adequately address the permanency of her alleged mental defect.  There are several other opinions that make general assertions regarding the Appellant's capacity for self-support, but these opinions do not specifically address whether her condition onset before 18 years of age or comment on her current level of functioning.  These opinions also fail to conclusively establish the nature of her mental defect, to include a specific diagnosis for a psychiatric disorder.  Thus, there is insufficient evidence to make an informed decision of the Appellant's claim.  Nevertheless, this evidence is sufficient to trigger VA's duty to provide an examination or obtain an opinion regarding the appellant's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the record indicates the Appellant has received benefits from the Social Security Administration (SSA) dating back to at least the 1970s.  There is no indication that SSA records have been requested.  When there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

The record also indicates there may be outstanding private treatment records, as several providers have indicated the Appellant has required extensive in-patient and out-patient therapy over the years.  Yet, there is limited treatment records associated with the claims file.  VA's duty to assist requires reasonable efforts to ensure all relevant treatment records have been obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §3.159 (c); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Further, the record contains limited information regarding the Appellant's school attendance and employment history.  These factors are important in a "helpless child" determination and additional information is required.  38 C.F.R. §3.356(b)(2).
Finally, under 38 C.F.R. § 20.1304(c), any pertinent evidence received following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  Since certification to the Board in December 2012, a substantial amount of evidence has been submitted in this case that has not been previously considered by the Board.  The Board notes that 38 U.S.C.A. § 7105(e) permits the Board to initially consider newly received evidence; however, this provision is only applicable to cases where the substantive appeal was filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e); VA Fast Letter 14-02 (May 2, 2014).  Here, the Appellant filed her substantive appeal in October 2012, so waiver of AOJ consideration of the newly submitted evidence is not presumed.  Although a remand is necessary for other reasons, it will also serve to alleviate any due process concerns with respect to initial AOJ review of the newly submitted evidence.  See 38 C.F.R. § 20.1304(c) (2016); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Request a statement from the Appellant outlining her school attendance and employment history.

2.  Ask the Appellant to identify any relevant private treatment records regarding her psychiatric condition that may not yet be associated with the claims file.  Make reasonable efforts to obtain any such records identified by the Appellant.

3.  Request any records regarding the Appellant that may be available from the SSA.  Associate any obtained records with the claims file.  If records are not obtained, associate documentation of all efforts to obtain the records with the claims file and make appropriate findings consistent with statute and regulation as to why efforts to obtain SSA records ceased.

4.  Schedule the Appellant for a VA examination to obtain an opinion addressing whether it is at least as likely as not (a degree of probability of 50 percent or higher) that a mental defect manifest prior to her attaining 18 years of age.  If a mental defect manifest prior to her attaining 18 years of age, the effects of the defect on the Appellant's ability to support herself must be described.

The relevant portions of the claims file and a copy of this remand order must be made available to the examiner.  If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.  

5.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

